DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The present invention relates to,” “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the recitation “the third assembly surface” is indefinite since this term has not been defined and therefor it cannot be determined which direction it is mounted in.  It appears the claim would find support if depending from claim 2, but for purposes of examination the dependency has been left unchanged.
Regarding claims 10 and 14 these claims inherit the deficiency of their parent claim and are thus likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8-9 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-S5590970 (attached with brief translation).
JP’970 discloses dial being mounted in a watch case, the dial comprising: 
a first support plate (1) and a second plate (2) made of a fragile material (translation, page 2 last paragraph), the two plates defining a horizontal plane and being bonded one on top of the other substantially concentrically in a vertical direction relative to the horizontal plane (see figure 2), each plate being delimited by an edge, the edge of the first plate forming a first assembly surface (1b) of the dial intended to be mounted with play inside the watch case (fig 2 shows the edge has a gap between the watch 
Regarding claim 5, the first support plate includes a housing (1, 1b) inside which the second plate (2) is bonded, the housing being framed by the peripheral rim, the depth of the housing being substantially equal to the thickness of the edge (1b) of the second plate so that the entire edge is contained within the first plate (Fig 2).
Regarding claim 8, a watch comprising a case delimiting a volume inside which is mounted the dial according to claim 1, the case being provided with a back cover (7), with a crystal (6) and with a joining element between the back cover and the crystal made in one or more parts and including a case middle (5), the first support plate (1) being arranged on the back cover side and the second plate (2) being arranged on the crystal side, the first assembly surface of the dial being mounted in the horizontal plane direction facing a first wall of the joining element with play Dx1 intended to absorb horizontal shocks (see figure 2), wherein, in the vertical direction, the second assembly surface of the dial is mounted facing a second wall of the joining element with play Dz such that, during vertical shocks, only the first support plate of the dial butts against the joining element.
Regarding claim 9, the third assembly surface of the dial is mounted in the horizontal plane direction facing a third wall of the joining element with play Dx2, play Dx2 being greater than play Dx1, so that, during horizontal shocks, only the support plate of the dial butts against the joining element (the distance between the second plate and the joining element in figure 2 is larger than the distance between the support plate and the joining element such that the second plate will not butt against the joining element).
Regarding claim 12, the first wall is a substantially vertical wall of the case middle (figure 2 shows a substantially vertical case middle wall).
Regarding claim 13, there is a flange arranged between the crystal and the dial, wherein the second wall is a substantially horizontal wall of the flange (figure 2 shows the case middle overhangs between the dial and the crystal).
Regarding claim 14, there is a flange arranged between the crystal and the dial, wherein the third wall is a substantially vertical wall of the flange (figure 2 shows the case middle overhangs between the dial and the crystal).
Regarding claim 15, there is a flange arranged between the crystal and the dial, characterized in that wherein the peripheral rim is dimensioned to be largely concealed by the flange from the exterior of the watch through the crystal (figure 2 shows the case middle overhangs between the dial and the crystal).

Allowable Subject Matter
Claims 2-4, 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             


/EDWIN A. LEON/Primary Examiner, Art Unit 2833